DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2 and 4 are allowed.
With respect to claim 1, the prior art does not teach or render obvious the claimed combination, in particular the specific bit including a least significant bit of the tire condition data or a bit that is calculated using the least significant bit of the tire condition data, the transmission control section is configured to transmit the transmission data at the specific angles that correspond to the specific bit of the transmission data, an identifying section that, upon reception of the transmission data transmitted at the specific angle, identifies one of the wheel assemblies to which the transmitter is attached based on a detection value obtained from the rotation angle detecting section, and the identifying section is configured to acquire the specific angle at which the transmission data has been transmitted based on the correspondence relationship and the specific bit of the transmission data received by the receiving section, and identify one of the wheel assemblies to which the transmitter is attached based on the specific angle.

With respect to claim 2, the prior art does not teach or render obvious the claimed combination, in particular a storage section storing a correspondence relationship in which values of a specific bit among bits of the transmission data that change as the wheel assembly rotates are respectively assigned to specific angles set for a rotation angle of the wheel assembly, the specific bit including a least significant bit of the tire condition data or a bit that is calculated using the least significant bit of the tire condition data; the receiver includes a reception storage section that stores the correspondence relationship, and an identifying section that, upon reception of the transmission data, identifies a position of the wheel assembly to which the transmitter is attached based on a detection value obtained from the rotation angle detecting section, and the transmission control section is configured to transmit the transmission data when detecting that the rotation angle of the wheel assembly is the specific angle that corresponds to the specific bit of the transmission data.

With respect to claim 3, the prior art does not teach or render obvious the claimed combination, in particular a reception storage section storing a correspondence relationship in which values of a specific bit among bits of the transmission data that change as the wheel assembly rotates are respectively assigned to the specific angles set for a rotation angle of the wheel assembly, the specific bit including a least significant bit of the tire condition data or a bit that is calculated using the least significant bit of the tire condition data, wherein the receiving section receives the transmission data from the transmitter that transmits the transmission data at the specific angle corresponding to the correspondence relationship, and the identifying section is configured to acquire the specific angle at which the transmission data has been transmitted based on the correspondence relationship and the specific bit of the transmission data received by the receiving section, and identify one of the wheel assemblies to which the transmitter is attached based on the specific angle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853